


Exhibit 10.11

PHILLIPS-VAN HEUSEN CORPORATION




1997 STOCK OPTION PLAN




OPTION CERTIFICATE







This Certificate, when executed by a duly authorized officer of Phillips-Van
Heusen Corporation (the "Company"), describes an Option to purchase shares of
the Common Stock of the Company under the terms of the 1997 Stock Option Plan,
as adopted by the Company's Board of Directors and as approved by the Company's
stockholders (as the same may from time to time be amended, the "Plan"), granted
to the Optionee named herein.




1.

Optionee:   «FIRST»  «LAST»




2.

Number of shares of Common Stock subject to Option:  «NUMBER»






3.



Option Price Per Share:  «PRICE»




4.

Date of Grant:  «GRANT DATE»




5.

Expiration Date of Option:  «TEN YEARS FROM DATE OF GRANT »




6.

This Option is:

______________  An Incentive Stock Option




______________  A Non-Qualified Stock Option




7.

Does Optionee have the right to tender shares of the Common Stock in

payment of all or a portion of the Option Price?




Yes

_______X________

No

________________




This Option is subject to, and governed by, all of the terms of the Plan,
including the provisions with respect to acceleration and early termination.
 Terms defined in the Plan are used in this Certificate as so defined.




This option shall vest and become exercisable in four equal cumulative annual
installments, commencing on the first anniversary of the Date of Grant.




This Certificate is not a security and does not represent the Option described
herein.  Certain terms of the Option, including the exercise price and the
number of shares of Common Stock subject to the Option, may change as provided
in the Plan or as a result of a partial exercise of the Option.  The actual
exercise price and number of shares of Common Stock subject to the Option are as
reflected on the books and records of the Company on the relevant date.  Neither
this Certificate nor the Option represented hereby are assignable or
transferable by the Optionee except as otherwise permitted under the Plan.




PHILLIPS-VAN HEUSEN CORPORATION









BY:



_____________________________________________

CHAIRMAN AND CHIEF EXECUTIVE OFFICER





